Russell, C. J.
At the first hearing of the ease it plainly appeared that the defendant (plaintiff in error) had not complied with the conditions essential to constitute him a holder of the title to the land which he was seeking to sell under the deed with power of sale. Between the hearing on April 30, 1928, and that of June 23, 1928, when the judgment of which complaint is made was rendered, the plaintiff in error complied with the condition of taking up the lien against certain property in Birmingham, Alabama. The second hearing was treated by the court (with the acquiescence of the parties) as a mere continuation of the hearing begun on April 30, in so far as to dispense with the reintroduction of certain pertinent evidence offered upon the original hearing. Under the pleadings and the evidence the judge of the superior court did not err in exercising his discretion in continuing the temporary restraining order, and thereby granting an interlocutory injunction until the respective rights of the parties could be determined in a trial upon the merits.

Judgment affirmed.


All the Justices concur.

Wesley Shropshire, for plaintiff in error.
Paul H. Doyal, contra.